MILLS, Judge.
Ebasco and Florida Power and Light appeal a compensation order charging Florida Power and Light, self-insured, with medical benefits subsequent to a 27 November 1979 accident, and U.S. Fidelity & Guaranty, as Florida Power and Light’s carrier, for medical benefits during the period 22 June 1977 through 27 November 1979. We affirm.
Mohrbeck has suffered a series of back injuries over the years. This litigation is concerned with two of them.
The 1977 accident occurred when Mohr-beck heroically lifted a heavy rack which had fallen upon a coworker. Following this accident, Mohrbeck was in considerable pain. Gradually, his symptoms improved, although subject to flareups, until November 1979. Mohrbeck described himself as being pretty much recovered. At that time, the treating physician, Dr. Curtis, also thought Mohrbeck largely recovered.
In November 1979, Mohrbeck was subjected to an unusual episode of repeated heavy lifting while the employer moved a pipe-fitting shop. Following that he felt sharp lower back pains and radiating numbness. A Dr. Thebaut, who examined Mohrbeck at Ebasco’s request, described this as an aggravation of the pre-existing permanent back injury. Dr. Curtis described this as a new injury, although related.
While medical benefits are apportionable, Bell Rentals v. Harvey, 405 So.2d 289 (Fla. 1st DCA 1981), the deputy commissioner’s determination that the need for medical care subsequent to November 1979 flowed from the 1979 accident and not from the 1977 accident is supported by competent substantial evidence.
AFFIRMED.
JOANOS and THOMPSON, JJ., concur.